Citation Nr: 1735018	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Navy on active duty from August 1973 to August 1977 and from May 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a July 2015 decision, the Board remanded the appeal for further development.


FINDING OF FACT

Per audiological evaluations, the Veteran's bilateral hearing loss has manifested in no worse than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from TABLE VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.  These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R.         § 4.85.

The Veteran seeks an initial compensable rating for bilateral hearing loss.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran underwent a VA audiological examination in January 2010.  The Veteran reported that his hearing loss causes difficulty in understanding conversations.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
30
65
70
44
94
LEFT
10
25
45
50
33
92

As shown in the table, objective testing produced a puretone average of 44 decibels in the right ear and 33 decibels in the left ear.  Maryland CNC speech discrimination scores were recorded as 94 percent in the right ear and 92 percent in the left ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

During a September 2011 audiology consult, the Veteran reported that his wife complains that he cannot hear her.  The treatment record indicated that there was no significant change in the Veteran's hearing since the last examination in 2010, and that hearing aids would be ordered.  A separate VA treatment record from later in the month shows the Veteran was issued hearing aids and reported a good subjective benefit.

In his September 2013 substantive appeal (via VA Form 9), the Veteran reported that he has constant ringing in his ears, even in quiet places, and that he cannot hear audible sounds at normal voice levels when speaking to others in a crowd or noisy environment.  He reported that, without his hearing aids, he needs to turn his TV volume higher in order to hear the TV.  He also reported that his hearing loss puts him in frustrating and stressful situations at his job; the Veteran did not elaborate on this statement, and it is noted that he is employed as a boilermaker.

The Veteran underwent a VA audiological examination in September 2015.  The examiner noted that the Veteran requires hearing aids and will also experience problems communicating in noisy environments.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
35
65
65
45
80
LEFT
15
45
55
65
45
84

As shown in the table, objective testing produced a puretone average of 45 decibels in each ear.  Maryland CNC speech discrimination scores were recorded as 80 percent in the right ear and 84 percent in the left ear.  Applying these results to TABLE VI yields a numeric designation of Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.  Entering Level III hearing impairment for the right and Level II hearing impairment for the left ear into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

On the basis of the audiological evaluations of record, the Veteran's bilateral hearing loss has not approximated the criteria for a compensable evaluation at any time during the appeal period.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.  See id.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.

In reaching this determination, the Board notes that the Veteran's ringing in the ears is associated with his nonservice-connected tinnitus and is not a symptom of bilateral hearing loss; thus, it cannot be considered in this evaluation.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected disability and the nonservice-connected disability, the symptom should be attributed to the service-connected disability).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


